OPINION OB THE 0OURT BY
JuDGB HARDIN:
Although tbe preponderance of tbe evidence conduces to sbow tbe appellant to be a man of moral worth and good character, and not objectionable, as a proper person to have tbe care and curation of bis child, and more than tbe appellee, who is also shown to be competent and worthy to have tbe custody of tbe child, we are constrained, in view of tbe sex and age of tbe child, and tbe unquestioned good character of tbe mother, to approve tbe judgment committing the child to her. We do not regard tbe judgment as conclusive of tbe authority of tbe court, hereafter to commit tbe child to its father’s care when its age and other circumstances may render it proper according to principles heretofore settled by this court. But whether such action will or not become proper will depend on facts and circumstances, yet, to some extent, to be developed.
AVherefore, the judgment is affirmed.